November 3, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         ANTONIO SEPEDA, Appellant

NO. 14-15-00790-CV                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, The State of
Texas, signed September 23, 2015, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We further order this decision certified below for observance.